Citation Nr: 1506266	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  11-28 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an earlier effective date(s) for the establishment of additional dependency allowance(s) based upon attending approved educational institutions after age 18.

2.  Entitlement to a rating in excess of 20 percent for service-connected residual of trauma to left shoulder; moderate glenohumeral degenerative joint disease (hereinafter, "left shoulder disorder").


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to August 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional office (RO) in Lincoln, Nebraska.

The Veteran provided testimony regarding his left shoulder at a hearing before personnel at the RO in September 2013.  A transcript of this hearing is of record.

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

As an additional matter, the Board notes the Veteran also perfected an appeal on the issue of entitlement to service connection for an acquired psychiatric disorder.  However, service connection was established for such a disability via an April 2014 rating decision.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with this decision to include the initial rating assigned or effective date thereof.  Therefore, this matter has been resolved and is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 

The Board also notes the Veteran initiated appeals on various other claims, to include the assigned ratings for his service-connected left foot drop and right hip.  However, the record does not reflect the Veteran perfected his appeal as to these claims by filing a timely Substantive Appeal after a Statement of the Case (SOC) was promulgated; or have otherwise been finally adjudicated.  In other words, the record reflects the Board only has jurisdiction to address the claims currently identified on the title page of this decision.


REMAND

In regard to the Veteran's appeal for earlier effective date(s) for dependency allowance(s), the Board notes that as part of his October 2011 Substantive Appeal the Veteran checked the box indicating he desired a Travel Board hearing in conjunction with that claim.  He was sent correspondence later that month acknowledging this request, and that he was placed on the list of people who desired such a hearing.  However, there is no indication that such a hearing was held or that he withdrew this hearing request.  A May 2013 Certification of Appeal on this claim notes a Board hearing was requested, but does not indicate whether such a hearing was held or, if not held, why there was no hearing.  Moreover, a review of the September 2013 RO hearing does not show this issue was discussed at that time.

In view of the foregoing, the Board finds that the Veteran has an outstanding request for a Travel Board hearing on this appellate claim.  Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Therefore, a remand is required regarding this claim.

With respect to his left shoulder claim, the Board acknowledges that the Veteran was accorded multiple VA examinations of this disability with the most recent in October 2013.  However, the record also reflects he underwent left shoulder arthroscopy subsequent to this examination in January 2014.  Further, the records following this surgery indicate greater limitation of motion than what was noted on the October 2013 VA examination.  Although the RO stated in an April 2014 Supplemental SOC (SSOC) that these results could not be accepted as valid as it was not clear they were made based upon the use of a goniometer; the fact there was evidence showing greater limitation of motion, as well as the surgery itself, indicates the service-connected disability had increased in severity since that examination.

When the record indicates that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that this case must be remanded for a new examination of the Veteran's service-connected left shoulder disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board in accordance with his April 2011 request.  The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his left shoulder since January 2014.  After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his left shoulder symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected left shoulder disorder.  The claims folder should be made available to the examiner for review before the examination.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

5.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the veteran's satisfaction, the veteran and his representative should be furnished a SSOC which addresses all of the evidence obtained after the issuance of the last SSOC in April 2014, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




